Citation Nr: 1627112	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  16-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to non-service connected pension with special monthly pension benefits prior to August 17, 2015.


REPRESENTATION

Appellant represented by:	Michele R. Vollmer, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from January 1948 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for pension with special monthly pension benefits.

In a February 2016 rating decision, the RO granted entitlement to special monthly pension based on the need for aid and attendance, effective August 17, 2015.  As the Veteran filed a claim for entitlement nonservice-connected pension in December 2014, the issue of entitlement to special monthly pension prior to August 17, 2015, remains before the Board.

The Board notes that in an April 2016 statement, the Veteran's representative submitted arguments regarding the Veteran's wife's claim for nonservice-connected pension benefits.  She is also a veteran.  However, the only issue before the Board at this time is the Veteran's entitlement to nonservice-connected pension benefits; therefore, the Board will not address the Veteran's wife's claim for benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From December 30, 2014, the record does not reflect the Veteran had excessive net worth so as to preclude the payment of special monthly pension benefits.



CONCLUSION OF LAW

The criteria for payment of special monthly pension benefits for the period from December 30, 2014, are met.  38 U.S.C.A. §§ 1513, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.23, 3.102, 3.271, 3.272, 3.274, 3.275, 3.277, 3.351 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Analysis

The Veteran asserts that he is entitled to nonservice-connected pension benefits from December 30, 2014, the date of his claim.  For the reasons that follow, the Board finds that the Veteran is entitled to non-service connected pension with special monthly pension benefits from December 30, 2014.

A pension is payable to veterans of a period of war because of nonservice-connected disability or age.  The basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513 , 152; 38 C.F.R. §§ 3.3, 3.23, 3.274.

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b). 

A November 2015 letter from his assisted living facility indicated the Veteran first became a resident there in September 2014.  He required assistance with grooming, bathing needs, incontinence needs, meals, housekeeping, transportation and medications.  He had been diagnosed with diabetes mellitus, cerebrovascular accident (CVA), hypertension, atrial fibrillation, enlarged prostate, dysphagia and hypothyroid.  Based on this information, the Board finds the Veteran has been in need of regular aid and attendance prior to August 17, 2015, and since the date of his claim in December 2014.  

In regard to the income requirement, the Veteran's countable income cannot be in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21- 1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  Effective December 1, 2014, the MAPR for a Veteran with one dependent is $16,851.

The provisions of 38 C.F.R. § 3.271 provide that in computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  In addition, 38 C.F.R. § 3.274 provides that a veteran's net worth is related to his or her pension entitlement.  Specifically, pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  Further, 38 C.F.R. § 3.275 provides the criteria for evaluating net worth.  The following rules are for application in determining the corpus of estate or net worth of a veteran.  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of member of the family (the definition contained in 38 C.F.R. § 3.250(b)(2)  is applicable to the improved pension program); potential rate of depletion, including unusual medical expenses under the principles outlined in 38 C.F.R. § 3.272(g) for the claimant and the claimant's dependents. 

The issue on appeal in this case centers on whether the Veteran's net worth is excessive for entitlement to nonservice-connected pension.  In the February 2016 rating decision, the Veteran was granted entitlement to special monthly pension based on the need for aid and attendance effective August 17, 2015, the date it was shown that his net worth was not in excess of that legally allowed for payment of nonservice-connected pension benefits.

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses. 

The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  Thus, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance.  If a claimant's assets are sufficiently large that the claimant could live off of these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can reopen the pension claim. 

There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 67, Blocks g, h; See also M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 70, Block a As a general rule, the Veterans Benefits Administration's (VBA) adjudication manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 70, Block 4.b.  

A March 2015 Corpus of Estate Determination indicates the Veteran had bonds worth $132,000 and a bank deposit of $8,710, for a total net worth of $140,710.  The Veteran had monthly income of $2,357 from Social Security.  The Veteran's and his dependent wife's monthly medical expenses were $7,138.  The majority of the Veteran's monthly expenses were due to his assisted living expenses, which included medical care.  When medical expenses exceed five percent of the MAPR they may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Effective December 1, 2014, the MAPR for a Veteran with one dependent is $16,851.  Five percent of this amount is $842.55.  Thus, the medical expenses exceed five percent of the MAPR and may be deducted.  Subtracting the Veteran's medical expenses from the Veteran's monthly income results in negative countable income.  Therefore, the Veteran met the countable income requirements prior to August 17, 2015.  The Veteran had a total shortage of monthly income of $4,781, with an annual deficit of $57,372.  The Veteran's life expectancy was noted to be 4.7 years.  Due to the shortage of monthly income, his assets would be depleted in approximately 2.5 years.

An August 17, 2015, Improved Pension Eligibility Verification Report indicates the Veteran had Social Security income of $1,494 and his spouse had Social Security income of $654.  The Veteran and his spouse had net worth of $69,402.50.  The RO's grant of entitlement to special monthly pension based on the need for aid and attendance was granted effective August 17, 2015, based on this report.  The report indicated his net worth was under $80,000.

In a November 2015 letter, the Veteran's stated that her parents are in an assisted living home.  She stated that due to physical and mental limitations, her father needs assistance with preparing all meals and cannot take care of his finances.  The Veteran's daughter stated that the assisted living fees are $8,222 per month, medical prescriptions, Medicare and health insurance cost $546.48 per month, and medical co-pays and the cost of minimal entertainment for cable, magazines and a few outings total approximately $400 per month.  She noted their combined savings were under $50,000 at the time of her letter.  The November 2015 letter from the Veteran's assisted living community states that the Veteran first became a resident in September 2014.  The letter noted services provided including nursing services.  In an April 2016 statement, the Veteran's representative noted that the Veteran's savings had been depleted to $16,725 as of March 10, 2016.   

In this case, the Board finds no significant change in the March 2015 Corpus of Estate from that which was shown in August 2015.  The August 2015 report and statements from the Veteran's daughter and representative confirm the rapid depletion of the Veteran's assets.  The Veteran's monthly expenses consistently exceeded his monthly income by over $4,000.  The March 2014 Corpus of Estate indicated the Veteran's assets would be depleted several years before his predicted life expectancy.  It is also evident that the Veteran's expenses are likely to increase during the remainder of his lifetime, with no increase in income.  

Therefore, the Board finds that the Veteran's net worth prior to August 17, 2015 was not excessive, given the Veteran's life expectancy, health status, the rapid rate of depletion of assets, and financial situation.  Accordingly, the Board finds that net worth is not a bar to payment of  nonservice-connected pension with special monthly pension benefits based on the need for aid and attendance from December 30, 2014, the date of the Veteran's claim for benefits.  



ORDER

Entitlement to non-service connected pension with special monthly pension benefits is granted from December 30, 2014.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


